AMENDMENT NO. 3
TO MASTER REPURCHASE AGREEMENT

Amendment No. 3, dated as of August 19, 2005 (this “Amendment”), by and between
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), ENCORE CREDIT
CORP., (“ECC” and a “Seller”), ECC CAPITAL CORPORATION (“ECC Capital” and a
“Seller”) and BRAVO CREDIT CORPORATION (“Bravo” and a “Seller”).

RECITALS

The Buyer and the Sellers are parties to that certain Master Repurchase
Agreement, dated as of February 18, 2005, as amended by Amendment No. 1, dated
as of July 21, 2005 and Amendment No. 2, dated as of August 15, 2005 (the
“Existing Repurchase Agreement”; as amended by this Amendment, the “Repurchase
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

Section 1. Temporary Amendments. For purposes of this Amendment, this Section 1
will be effective only for the period from and including August 22, 2005 through
but not including November 18, 2005 (the “Temporary Increase Period”).

1.1 Definitions. Section 2 of the Existing Repurchase Agreement is hereby
temporarily amended by deleting the definitions of “Market Value”, “Maximum
Aggregate Purchase Price”, “Maximum Committed Purchase Price” and in their
entirety and replacing them with the following language:

““Market Value” means, with respect to any Purchased Mortgage Loan as of any
date of determination, the whole-loan servicing released fair market value of
such Purchased Mortgage Loan on such date as determined by Buyer (or an
Affiliate thereof) in its good faith discretion. Without limiting the generality
of the foregoing, each Seller acknowledges that (a) in the event that a
Purchased Mortgage Loan is not subject to a Take-out Commitment, Buyer may deem
the Market Value for such Mortgage Loan to be no greater than par and (b) the
Market Value of a Purchased Mortgage Loan may be reduced (including to zero) by
Buyer if:

(i) a breach of a representation, warranty or covenant made by a Seller in this
Agreement with respect to such Purchased Mortgage Loan has occurred and is
continuing and such breach would be reasonably likely to adversely affect the
value of such Purchased Mortgage Loan;

(ii) such Purchased Mortgage Loan (other than a Repurchased Mortgage Loan) is a
Non-Performing Mortgage Loan;

(iii) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement (other than to a Take-out Investor
pursuant to a Bailee Letter) for a period in excess of ten (10) calendar days;

(iv) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement to a Take-out Investor pursuant to a
Bailee Letter for a period in excess of forty-five (45) calendar days;

(v) such Purchased Mortgage Loan has been subject to a Transaction hereunder for
a period of greater than (a) 120 days for all Mortgage Loans other than Aged
Loans or Repurchased Mortgage Loans and (b) 180 days with respect to each Aged
Loan or Repurchased Mortgage Loan;

(vi) such Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the
Mortgage File has not been delivered to the Custodian on or prior to the eighth
Business Day after the related Purchase Date;

(vii) such Purchased Mortgage Loan is no longer acceptable for purchase by Buyer
(or an Affiliate thereof) under any of the flow purchase or conduit programs for
which a Seller then has been approved due to a Requirement of Law relating to
consumer credit laws or otherwise;

(viii) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the aggregate Purchase Price of all Repurchased
Mortgage Loans that are Purchased Mortgage Loans exceeds $3 million;

(ix) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Aged Loans (other
than Repurchased Mortgage Loans) that are Purchased Mortgage Loans exceeds
$20 million;

(x) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Second Lien
Mortgage Loans (including HELOCs) that are Purchased Mortgage Loans exceeds
$75 million;

(xi) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all HELOCs that are
Purchased Mortgage Loans exceeds $45 million;

(xii) when the Purchase Price for such Purchased Mortgage Loan is added to other
Purchased Mortgage Loans, the aggregate Purchase Price of all Purchased Mortgage
Loans for which the credit quality is below that of a B Credit Mortgage Loan
exceeds 5% of the Maximum Aggregate Purchase Price;

(xiii) when the Purchase Price for such Purchased Mortgage Loan is added to
other Purchased Mortgage Loans, the aggregate Purchase Price of all Purchased
Mortgage Loans for which the origination date with respect to such Mortgage Loan
is greater than thirty (30) days prior to the related Purchase Date but not
greater than sixty (60) days prior to the related Purchase Date exceeds
$50,000,000;

(xiv) during the first five (5) Business Days and the last five (5) Business
Days of each calendar month, when the Purchase Price for such Purchased Mortgage
Loan is added to other Purchased Mortgage Loans, the aggregate Purchase Price of
all Wet-Ink Mortgage Loans that are Purchased Mortgage Loans exceeds 40% of the
Maximum Aggregate Purchase Price;

(xv) other than during the first five (5) Business Days and the last five (5)
Business Days of each calendar month, when the Purchase Price for such Purchased
Mortgage Loan is added to other Purchased Mortgage Loans, the aggregate Purchase
Price of all Wet-Ink Mortgage Loans that are Purchased Mortgage Loans exceeds
30% of the Maximum Aggregate Purchase Price;

(xvi) such Purchased Mortgage Loan is a Repurchased Mortgage Loan for which the
Mortgaged Property has been foreclosed upon or has been converted to REO
Property.”

““Maximum Aggregate Purchase Price” means SEVEN HUNDRED FIFTY MILLION DOLLARS
($750,000,000).”

““Maximum Committed Purchase Price” shall mean THREE HUNDRED MILLION DOLLARS
($300,000,000). All funds made available by Buyer to the Sellers under this
Agreement will first be attributed to the Maximum Committed Purchase Price. For
purposes of this Agreement, Mortgage Loans will be allocated first to the
Maximum Committed Purchase Price based on the date on which such Mortgage Loan
becomes subject to this Agreement, commencing from the earliest date to the most
recent date. To the extent that there is availability under the Maximum
Aggregate Purchase Price, but any Mortgage Loans proposed by the Sellers for
purchase by Buyer would otherwise exceed the Maximum Committed Purchase Price,
then to the extent that such Maximum Committed Purchase Price would be exceeded,
such Mortgage Loans may be purchased by the Buyer on an uncommitted basis, in
Buyer’s sole discretion.”

1.2 Covenants. Section 14 of the Existing Repurchase Agreement is hereby
temporarily amended by adding the following subsection (ff) thereto:

(ff) “Buydown Amount. Seller shall maintain a Buydown Amount of $10 million or
more.”

Section 2. Conditions Precedent. This Amendment shall become effective on
August 22, 2005, (the “Amendment Effective Date”), subject to the satisfaction
of the following conditions precedent:

(a) Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(i) this Amendment, executed and delivered by a duly authorized officer of the
Buyer and Seller; and

(ii) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

Section 3. Representations and Warranties. The Sellers hereby represent and
warrant to the Buyer that they are in compliance with all the terms and
provisions set forth in the Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirm and reaffirm the representations and warranties contained in
Section 13 of the Repurchase Agreement.

Section 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

Section 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

Section 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

Buyer:
CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC, as Buyer
By: /s/ Randall Eron Shy
Name: Randall Eron Shy
Title: Vice President

Sellers:

ENCORE CREDIT CORP.
By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Treasurer

ECC CAPITAL CORPORATION
By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Treasurer

BRAVO CREDIT CORPORATION
By: /s/ William E. Moffatt
Name: William E. Moffatt
Title: Treasurer

